

	

		II

		109th CONGRESS

		1st Session

		S. 1126

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Schumer (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide that no Federal funds may be expended for the

		  payment or reimbursement of a drug that is prescribed to a sex offender for the

		  treatment of sexual or erectile dysfunction.

	

	

		1.No Federal funds for drugs

			 prescribed to sex offenders for the treatment of sexual or erectile

			 dysfunction

			(a)Restriction

				(1)In

			 generalNotwithstanding any

			 other provision of law, no Federal funds may be expended for the payment or

			 reimbursement, including payment or reimbursement under the programs described

			 in paragraph (2), of a drug that is prescribed to an individual described in

			 paragraph (3) for the treatment of sexual or erectile dysfunction.

				(2)Programs

			 describedThe programs described in this paragraph are the

			 medicaid program, the medicare program, the Federal employees health benefits

			 program, the Defense Health Program, the program of medical care furnished by

			 the Secretary of Veterans Affairs, health related programs administered by the

			 Indian Health Service, health related programs funded under the Public Health

			 Service Act, and any other Federal health program.

				(3)Individual

			 describedAn individual described in this paragraph is an

			 individual who has a conviction for sexual abuse, sexual assault, or any other

			 sexual offense.

				(b)Effective

			 dateSubsection (a) shall apply to drugs dispensed on or after

			 the date of enactment of this Act.

			

